Name: Regulation (EEC) No 1570/71 of the Commission of 22 July 1971 on the non-fixing of additional amounts for imports of live swine, pig carcases and certain cuts of pigmeat from Bulgaria
 Type: Regulation
 Subject Matter: Europe;  trade;  EU finance;  means of agricultural production;  animal product
 Date Published: nan

 Avis juridique important|31971R1570Regulation (EEC) No 1570/71 of the Commission of 22 July 1971 on the non-fixing of additional amounts for imports of live swine, pig carcases and certain cuts of pigmeat from Bulgaria Official Journal L 165 , 23/07/1971 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 3 P. 0242 Danish special edition: Series I Chapter 1971(II) P. 0510 Swedish special edition: Chapter 3 Volume 3 P. 0242 English special edition: Series I Chapter 1971(II) P. 0570 Greek special edition: Chapter 03 Volume 6 P. 0249 Spanish special edition: Chapter 03 Volume 5 P. 0032 Portuguese special edition Chapter 03 Volume 5 P. 0032 REGULATION (EEC) No 1570/71 OF THE COMMISSION of 22 July 1971 on the non-fixing of additional amounts for imports of live swine, pig carcases and certain cuts of pigmeat from Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 121/67/EEC 1 of 13 June 1967 on the common organisation of the market in pigmeat, as last amended by Regulation (EEC) No 1261/71 2, and in particular Article 13 (5) thereof; Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy on that product must be increased by an additional amount equal to the difference between the sluice-gate price and that offer price; Whereas the levy is not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price of imports into the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided; Whereas Commission Regulation No 202/67/EEC 3 of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries, as amended by Regulation No 614/67/EEC 4, established certain conditions and the procedure for applying Article 13 (2) of Regulation No 121/67/EEC; Whereas, by letter of 22 July 1971, the competent authorities of the People's Republic of Bulgaria stated that they were prepared to give such guarantee for exports to the Community of live swine, pig carcases and certain cuts of pigmeat ; whereas they will ensure also that these exports are only effected by the State foreign trade agency, Rodopaimpex ; whereas they will ensure also that deliveries of the above-mentioned products are not made at free-at-Community-frontier prices lower than the sluice-gate price valid on the day of customs clearance ; whereas, to that end, they will take all measures necessary to ensure that the State foreign trade agency, Rodopaimpex, does not have recourse, in particular, to any action which might indirectly bring about prices lower than the sluice-gate prices, such as taking over marketing or transport costs, granting rebates, resorting to linked transactions or to any other action having similar effect; Whereas the competent authorities of the People's Republic of Bulgaria have, furthermore, stated that they are prepared to communicate regularly to the Commission, through the State foreign trade agency, Rodopaimpex, details of exports of live swine, pig carcases and cuts of pigmeat to the Community and to enable the Commission to exercise continuous supervision of the effectiveness of the measures they have taken; Whereas questions affecting observance of the guarantee given have been discussed in detail with representatives of the competent authorities of the People's Republic of Bulgaria ; whereas, following these discussions, it may be assumed that the People's Republic of Bulgaria is in a position to abide by its guarantee ; whereas, consequently, there is no need to levy an additional amount on imports of the above-mentioned products originating in and coming from the People's Republic of Bulgaria; Whereas the Management Committee for Pigmeat has not issued an Opinion within the time limit set by its Chairman; HAS ADOPTED THIS REGULATION: Article 1 The levies fixed in accordance with Article 8 of Regulation No 121/67/EEC shall not be increased by an additional amount in respect of imports of the following products originating in and coming from the People's Republic of Bulgaria. 1OJ No 117, 19.6.1967, p. 2283/67. 2OJ No L 132, 18.6.1971, p. 1. 3OJ No 134, 30.6.1967, p. 2837/67. 4OJ No 231, 27.9.1967, p. 6. >PIC FILE= "T0010803"> Article 2 This Regulation shall enter into force on the third day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1971. For the Commission The President Franco M. MALFATTI